       Case 2:20-cv-02916-NJB-MBN Document 40 Filed 02/05/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  NYRON HARRISON et al

     Plaintiffs,
                                                       NO.   2:20-cv-2916
         v.
                                                       SECTION G/5
  JEFFERSON PARISH SCHOOL BOARD
  et al,                                               CHIEF JUDGE BROWN

      Defendants.                                      MAGISTRATE JUDGE NORTH



               MOTION TO INTERVENE BY THE STATE OF LOUISIANA

        The State of Louisiana (“Louisiana”) hereby moves to intervene as of right in the above-

captioned action. This motion is brought pursuant to 28 U.S.C. § 2403, Federal Rule of Civil Procedure

5.1, and Federal Rule of Civil Procedure 24. This motion is based on the attached memorandum and

any further papers filed in support of this motion, the argument of counsel, and all pleadings and

records on file in this matter. Louisiana’s proposed complaint in intervention is attached.


Dated February 5, 2021                                  Respectfully submitted,

                                                        JEFF LANDRY
                                                         ATTORNEY GENERAL

                                                        /s/ Elizabeth B. Murrill
                                                        Elizabeth B. Murrill (LSB 20685)
                                                         Solicitor General
                                                        Joseph S. St. John (LSB 36682)
                                                         Deputy Solicitor General
                                                        LOUISIANA DEPARTMENT OF JUSTICE
                                                        909 Poydras Street, Suite 1850
                                                        New Orleans, LA 70112
                                                        (225) 485-2458
                                                        stjohnj@ag.louisiana.gov
                                                        murrille@ag.louisiana.gov
                                                        Attorneys for the State of Louisiana




                                                   1
       Case 2:20-cv-02916-NJB-MBN Document 40 Filed 02/05/21 Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, I am causing this document and its attachments to

be filed via the ECF system, which will serve all counsel of record. I further certify that I will cause a

copy of this document and its attachments to be deposited in the U.S. mail, postage prepaid, addressed

as follows:

        Chelsea B. Cusimano                     Eve B. Masinter
        Douglas R. Kraus                        Ernst F. Preis, Jr.
        Susannah C. McKinney                    Matthew M. McCluer
        Brener Law Firm LLC                     Breazeale, Sachse & Wilson LLP
        3640 Magazine Street                    909 Poydras Street, Suite 1500
        New Orleans, LA 70115                   New Orleans, LA 70112


                                                /s/ Elizabeth B. Murrill




                                                    2
